Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending.

Claim Rejections - 35 USC § 112
The amended claims are received 08/16/2022. The claims are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1-20 are rejected under U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.

Regarding claim 1, 
2A Prong 1: The limitation of a process that generates formatted data from the probabilistic knowledge base is mental process with the aid of pen and paper, as it merely recites a process of formatting data. The limitation of generating inference results in a forward direction whereby the formatted data is generated, or a reverse direction whereby the formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred is a mental process, because the limitation merely recites a process of inferencing formatted data and using the formatted data to inference unobserved variables. 
2A Prong 2: This judicial exception is not integrated into a practical application. The limitation of wherein the inference component is configured to update the probabilistic knowledge base using at least some of the inference results is a form of insignificant extra-solution activity.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of wherein the inference component is configured to update the knowledge base using at least some of the inference results is a mere instruction to applying the exception using a generic computer. An inference component, using unsupervised inference algorithms, computer executable instructions that upon execution and the probabilistic generative model are generally linking the abstract idea to a particular technological field or environment utilized to perform the abstract idea (MPEP 2106.05(h)).

Regarding claim 2, 
2A Prong 1: The limitation of for each entity type, an associated schema comprising a plurality of property types, each property type comprising a format to convert a property value to a formatted property value which is at least part of an instance of the formatted data is a mental process, because it merely recites formatting the given data using an algorithm.
2A Prong 2: This judicial exception is not integrated into a practical application. The limitation of wherein the probabilistic knowledge base comprises an entity type, the entity type having an entity is an extra-solution activity.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of wherein the probabilistic knowledge base comprises at least one entity type, each entity type having one or more entities is merely a type of data or source of data (MPEP 2106.05(g)). The limitation of the probabilistic generative model is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)). 

Regarding claim 3, the limitation of wherein the probabilistic generative model comprises a template that combine the formatted property values into the formatted data is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 4, 
2A Prong 1: The limitation of wherein the probabilistic generative model comprises a process linking for a given entity type of the probabilistic knowledge base, a schema of the entity type with instances of the entity type, templates and the formatted data referring to the instances of the entity type is a mental process, as it recites a process of linking the entities, which can be done with the aid of pen and paper. The limitation of where the process has a probability distribution representing uncertainty of one or more of the instances of the entity type, schemas, templates and the formatted data referring to the instances of the entity type is also a mental process, because it merely recites calculating probability distributions for each of entity type or schemas and can be done with the aid of pen and paper.
2A Prong 2: This judicial exception is not integrated into a practical application.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 5, the limitation of comprising a source tracker configured to determine source tracking information of the observed formatted data is a mental process, as it merely recites a process of determining source of observed formatted data.
The limitation of the source tracking information comprising, for individual observations from the observed formatted data, one or more of an identifier of a source of the observation, security information of the observation, privacy information of the observation is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
	This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of computer executable instructions that upon execution is field of use and technological environment (MPEP 2106.05(h)).

Regarding claim 6, the limitation of wherein the source tracker is configured to track an influence of the individual observations on unobserved or observed variables is a mental process, because the limitation recites tracking the influence of the observed data.
	The limitation of the probabilistic generative model is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, the limitation of having user settings functionality comprising source tracking rules, thresholds or criteria set according to the user settings, and whereby the inference component takes into account the source tracking rules, thresholds or criteria when observing a variable and/or inferring the variable is a mental process, as it merely recites a user deciding input variables, data processing rule, or thresholds which can be done in human mind.
The limitation of the probabilistic model is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the limitation of wherein the source tracker is configured to store the source tracking information in the probabilistic knowledge base such that other applications are able to retrieve the source tracking information by querying the probabilistic knowledge base is a form of insignificant-extra-solution activity. The limitation is well-understood, routine, conventional activity in the field, because it leads to “storing and retrieving information in memory” (MPEP 2106.05(d)(II)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, the limitation of a type system comprising a library of built-in property types, where a property is a characteristic of an entity type of the probabilistic knowledge base is a mental process, because it merely recites a model comprises a built-in initial information. The limitation of wherein each built-in property type has a format to convert a property value to a formatted property value is a mental process. The limitation of wherein the built-in property types are parameterized is a mental process, as it merely recites setting up parameters corresponds to each of the property types.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, the limitation of, and the limitation of wherein the probability distributions are updated during the forward or reverse direction is a mathematical concept, as it recites calculating probability distributions.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The probabilistic generative model wherein comprises probability distributions representing belief about the type of one or more properties of entities of the probabilistic knowledge base are particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 11, the limitation of wherein the library of property types comprises one or more of: a set type representing a plurality of values of the same type, a quantity type having a parameter determining a kind of quantity, a code type specifying a type of a regular expression, and an object type representing compound values of one or more types is a mental process, as it merely recites the system maintains a list of data types.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 12, the limitation of the page model comprising an encoding of the following assumption in the probabilistic generative model: the number of entities referred to on a single page is smaller than the total number of entities referred to in a corpus of pages is a mental process, because the limitation merely recites encoding an assumption into a model. The limitation of the value noise model comprising a process which adds type-specific noise to a property value is also a mental process, as it merely recites adding noise into a value.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of wherein the probabilistic generative model comprises one or more of a property list model, a page model, and a value noise model comprising a property list template representing name, value pairs is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 13, 
2A Prong 1: The limitation of comprising a process for generating formatted data is a mental process, as it merely recites a process of formatting data. The limitation of generating inference results, by carrying out unsupervised inference in either a forward direction whereby formatted data is generated, or a reverse direction whereby formatted data is observed and at least one unobserved variable is inferred is a mental process, as it merely recites generating result and updating database by running an algorithm. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a memory. The memory is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites updating the knowledge base using at least some of the inference results and storing process, which are form of insignificant extra-solution activity. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A probabilistic knowledge base, a probabilistic generative model and inference algorithms are particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)). 

Regarding claim 14, the limitation of learning a schema of an entity type of the probabilistic knowledge base, the schema comprising a plurality of property types where a property is a characteristic of an entity taking a value is a mental process, as it merely recites learning a group of data, which can be done in human mind. The limitation of wherein learning the schema comprises carrying out the inference in the reverse direction to update a probability distribution related to the schema is also a mental process, as it merely recites learning a group of data and update the probability distribution for the data.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 15, the limitation of learning facts comprising values of properties of entities, by observing variables of which relate to the generated formatted data is a mental process, as it merely recites learning given data by observing variables, which can be done in human mind. The limitation of carrying out the inference in the reverse direction to update a probability distribution related to properties of the entities is a mental process, as it recites inferencing using given data which also can be done in human mind.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The probabilistic knowledge base and the probabilistic generative model are particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 16, the limitation of learning templates, by observing variables which relate to the generated formatted data is a mental process, because it merely recites learning the data by observing input values. The limitation of carrying out the inference in the reverse direction to update a probability distribution related to the templates is a mental process.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The probabilistic generative model is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 17, the limitation of wherein the probabilistic knowledge base initially comprises a seed example of an entity with at least two property values is a mental process, as it merely recites having initial values in the model. And the limitation of the method comprises bootstrapping construction of a schema and a plurality of templates by carrying of inference in the reverse direction over the probabilistic generative model are also a mental process, as it merely recites inferencing using input data, which can be done in human mind.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 18, the limitation of where fact retrieval comprises inferring values of properties of the entities given at least observations of formatted data is a mental process, as it recites finding out facts by using an inference algorithm.
The limitation of iteratively carrying out fact retrieval and template learning using a plurality of names of entities is a well-understood, routine, conventional activity (MPEP 2106.05(d) ii). The probabilistic knowledge base is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 19, the limitation of when the plurality of names of entities has been used, carrying out schema learning followed by the template learning and followed by fact retrieval is a mental process, because the limitation recites different types of learning and inferencing processes following each other. The limitation of wherein schema learning comprises inferring values of types of properties of an entity given at least observations of the formatted data is a mental process, because it merely recites inferring output values using given data.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 20, 
2A Prong 1: The limitation of constructing a knowledge base comprising information about a plurality of entities, the method comprising: The limitation of the process having a probability distribution representing uncertainty of one or more of the instances of the entity type, schemas and templates is a mathematical process, as it recites computing probability distribution for each of the entities, schemas, and templates. The limitation of updating the one or more probability distributions by carrying out unsupervised inference using the algorithm is a mathematical concept, as it recites calculating probability distributions using the output of the inference algorithm. The limitation of inference algorithms, in a forward direction whereby the formatted data is generated, and a reverse direction whereby the formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred is a mental process, because the limitation merely recites a process of inferencing formatted data and using the formatted data to inference unobserved variables.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element: at a processor. The processor in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation of receiving, the formatted data compatible with the process is a form of insignificant extra-solution activity. 
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of adding one or more of: a schema, entity instance, template, to the knowledge base using information about the updated probability distributions and receiving, the formatted data compatible with the process are mere data gathering (MPEP 2106.05(g)). The limitation of accessing, a probabilistic generative model comprising a process for generating formatted data from the knowledge base, the process linking, for a given entity type, instances of the entity type, schemas and templates is a particular technical field or environment (MPEP 2106.05(h)).

Claim 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the knowledge base construction system claimed in claim 1 comprises a probabilistic generative model, and an inference component which are software per se. According to the paragraph [0007] of the specification, “In various examples there is a knowledge base construction and/or maintenance system for use with a probabilistic knowledge base. The system has a probabilistic generative model comprising a process for generating text or other formatted data from the knowledge base”, the knowledge base construction system does not comprise any hardware. According to the paragraph [0007] of the specification, “The system has an inference component configured to generate inference results, by carrying out inference using inference algorithms, run on the probabilistic generative model, in either a forward direction whereby text or other formatted data is generated, or a reverse direction whereby text or other formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred. The inference component is configured to update the knowledge base using at least some of the inference results.”, the inference component also does not comprise any hardware.
Claim 2-12 depends on the claim 1. Therefore, the claim inherits the same deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claim 1, 2, 3, 12-16 are rejected under 35 U.S.C. 103 over Zhang (Zhang et al, 2017, “DeepDive: Declarative Knowledge Base Construction”) in view of Ha-Thuc (US 20120203752 A1).

	Regarding claim 1, Zhang teaches a knowledge base construction system for use with a probabilistic knowledge base ([Zhang, page 1, Abstract] “The dark data extraction or knowledge base construction (KBC) problem is to populate a relational database with information from unstructured data sources, such as emails, webpages, and PDFs. KBC is a long-stading problem in industry and research that encompasses problems of data extraction, cleaning, and integration. We describe DeepDive, a system that combines database and machine learning ideas to help to develop KBC systems”) comprising: a probabilistic generative model comprising a process that generates formatted data from the probabilistic knowledge base ([Zhang, page 100, left column, 4.2 Statistical Inference and learning] “The main task that DeepDive conducts on factor graphs is statistical inference … DeepDive uses Gibbs sampling40 to estimate the marginal probability of every tuple in the database”, shows the probabilistic generative model, is it generates the probability for each of the given nodes, [Zhang, page 97, Figure 6] Candidate Mapping & Feature Extraction, and [Zhang, page 98, Figure 7] discloses the process of changing the unstructured information to the structured information. [Zhang, page 97, right column, Candidate mapping and feature extraction] “All data in DeepDive—preprocessed input, intermediate data, and final output—is stored in a relational database. The first phase populates the database using a set of SQL queries and user-defined functions (UDFs) that we call feature extractors. By default, DeepDive stores all documents in the database in one sentence per row with markup produced by standard NLP preprocessing tools …”, discloses the generating formatted data); and an inference component comprising computer executable instructions that upon execution generate inference results, by carrying out unsupervised inference using inference algorithms, run on the probabilistic generative model, in the formatted data is generated ([Zhang, page 100, left column, 4.2 Statistical Inference and learning] “The main task that DeepDive conducts on factor graphs is statistical inference, … DeepDive uses Gibbs sampling40 to estimate the marginal probability of every tuple in the database”, shows the probabilistic generative model, is it generates the probability for each of the given nodes, [Zhang, page 97, Figure 6 and its description] Learning and Inference, discloses an example of a forward direction, [Zhang, page 94, left column, 3rd paragraph, line 9-22] “In the inference phase, DeepDive then takes the factor graph from the grounding phase and performs statistical inference using standard techniques, for example, Gibbs sampling.47, 50 The output of inference is the marginal probability of every tuple in the output knowledge base ... To calibrate these probabilities, DeepDive estimates (i.e., learns) parameters of the statistical model from data”, [Zhang, page 99, left column, Learning and inference] “The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics”
[Zhang, page 99, left column, the first and second paragraph; page 97, Figure 6.] “Learning and inference. In the learning and inference phase, DeepDive generates a factor graph, similar to Markov Logic, and uses techniques from Tuffy.33 The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics.      Error analysis. DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact. To produce the final KB, the user selects facts that DeepDive predicts are true with probability above some user-selected threshold, for example, p > 0.95. Typically, the user needs to inspect errors and repeat the previous steps, a process that we call error analysis. Error analysis is the process of understanding the most common mistakes (incorrect extractions, overly specific features, candidate mistakes, etc.) and deciding how to correct them.39 To facilitate error analysis, users write standard SQL queries.” The inference process of Zhang itself does not comprise any supervision. The inferencing process is based on a logic that is similar to Markov Logic, and what the only thing human supervisor do is error analysis.); and wherein the inference component [Zhang, page 97, left column; Figure 6] “Example 3.1. Figure 6 illustrates a running example in which our goal is to construct a knowledge base with pairs of individuals who are married to each other. The input to the system is a collection of news articles and an incomplete set of married people; the output is a Knowledge base (KB) containing pairs of people that the input sources assert to be married”, [Zhang, page 97, Figure 6] Learning and Inference, [Zhang, page 99, left column, Error analysis] “DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact. To produce the final KB, the user selects facts that DeepDive predicts are true with probability above some user-selected threshold, for example, p > 0.95. Typically, the user needs to inspect errors and repeat the previous steps, a process that we call error analysis. Error analysis is the process of understanding the most common mistakes (incorrect extractions, overly specific features, candidate mistakes, etc.) and deciding how to correct them.39 To facilitate error analysis, users write standard SQL queries”).
Zhang does not specifically disclose a reverse direction whereby formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred. 
Ha-Thuc teaches an inference component comprising computer executable instructions that upon execution generate inference results, by carrying out unsupervised inference using inference algorithms, in a reverse direction whereby formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred ([Ha-Thuc, 0042] “In an illustrative example, a solution to this inference problem is approximated by using a sampling approach, keeping the language models fixed. For a token of a word w in the input document d (here a token is a particular occurrence of a word in a document), the latent topic generating the token is sampled from the posterior probability distribution p(c|w,d), where c ranges over the categories (or topics) in the hierarchy, including the root category or topic b. Latent topics are iteratively sampled for tokens in the document until convergence. Then, the categories are ranked by their mixture weights p(c|d), estimated from the samples. The hierarchical structure is exploited to decompose the sampling step for each token into sub-steps. Thus, in the illustrative approach in which the inference is approximated by sampling, the problem is not solved globally (that is, for all levels of the hierarchy simultaneously), but rather the problem is decomposed into multiple sub-problems that correspond to (soft) decisions at each level. The sampling algorithm starts from the root (that is, c=b)”, Ha-Thuc calculates the probability distribution for the tokens, therefore corresponds to the probabilistic generative model. 
[Ha-Thuc, 0040] “All multinomial distributions for categories and category mixing proportions in documents are automatically inferred using a variant of the Gibbs sampling technique to infer or estimate all latent variables and distribution parameters (multinomial distributions and mixing proportions in documents) given the observed variables (the tokens in documents). A Suitable Gibbs sampling algorithm for this purpose is as follows: Algorithm 2:Gibbs sampling”
[Ha-Thuc, 0024] “The training operation (2) operates on the retrieved pseudo-relevant documents 32 (again, augmented by any available manually labeled training documents). These documents are said to be "pseudo-relevant" in that the documents retrieved by a query constructed for a given category c are generally expected to be relevant to the category c, but not all of the retrieved documents will generally be relevant to the category c. … More generally, a category profile comprises a statistical representation of features that could be associated to documents of a category. For example, in the case of image classification a suitable category profile may comprise multinomial distributions over visual words of a visual vocabulary that are representative of images assigned to the category. The hierarchical topic modeling engine 40 suitably operates by inferring the hierarchical topic model 42 representing the taxonomy 10 from the pseudo-relevant documents 32. In some illustrative examples disclosed herein, the hierarchical topic model 42 is a latent Dirichlet allocation (LDA) generative model with hierarchical extension, and the inferring of the hierarchical LDA generative model representing the taxonomy 10 comprises performing Gibbs sampling. Other topic models can be used, such as a probabilistic latent semantic analysis (PLSA) generative model with hierarchical extension. The hierarchical topic model approach is used by the modeling engine 40 to extract a language model (e.g., a multinomial distribution over words for textual document classification) for each category of the taxonomy 10.”
[Ha-Thuc, 0025] “The topic model inference advantageously serves to reduce noise of the pseudo-relevant documents 32 and to resolve ambiguities due to overlapping queries. Even though the query generator 30 constructs "context-aware" queries, the retrieved pseudo-relevant documents 32 may still contain a substantial amount of noise. The hierarchical topic modeling performed by the modeling engine 40 utilizes relationships amongst categories defined in the hierarchy of the taxonomy 10 to exclude noise, to identify really relevant parts in pseudo-relevant documents 32, and to estimate category language models from these relevant parts.” Both paragraph 0024-0025 teaches the inferencing process.
The title of Ha-Thuc ‘Large scale unsupervised hierarchical document categorization using ontological guidance’ also discloses the method uses unsupervised algorithm.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Zhang and Ha-Thuc to use the reverse direction inference of Ha-Thuc to implement the knowledge base construction system of Zhang. The suggestion and/or motivation for doing so is to increase the accuracy of inferencing algorithm by estimating probability distribution of each of the entities as the probability is the probability that the inference result is correct.	

	Regarding claim 2, Zhang in view of Ha-Thuc teaches wherein the probabilistic knowledge base comprises at least one entity type, each entity type having one or more entities ([Zhang, page 97, the last paragraph of the left column – the first paragraph of the right column] “For example, “Michelle_Obama_1” represents the actual entity for a person whose name is “Michelle Obama”; another individual with the same name would have another number. A relation associates two (or more) entities, and represents the fact that there exists a relationship between the participating entities. For example, “Barack_Obama_1” and “Michelle_Obama_1” participate in the HasSpouse relation, which indicates that they are married. These real-world entities and relationships are described in text”); and wherein the probabilistic generative model comprises for each entity type, an associated schema comprising a plurality of property types, each property type comprising one or more formats to convert a property value to a formatted property value which is at least part of an instance of the formatted data ([Zhang figure 7 (2) User Schema] shows the value given to MID1 and MID2 entities. The Figure 7 shows sentences, PersonCandidate, Mentions, EL, MarriedCandidate property types and formats [Zhang, page 97, left column, last paragraph – right column, first paragraph] “For simplicity of exposition, we focus on an example with text input in the rest of the section (Figure 7).g … NLP preprocessing tools, including HTML stripping, part of-speech tagging, and linguistic parsing. After this loading step, DeepDive executes two types of queries: (1) candidate mappings, which are SQL queries that produce possible mentions, entities, and relations, and (2) feature extractors, which associate features to candidates, for example, “. . . and his wife . . .” in Example 3.1”, discloses the property types and formats).

	Regarding claim 3, Zhang in view of Ha-Thuc teaches wherein the probabilistic generative model comprises one or more templates that combine the formatted property values into formatted data ([Zhang figure 7 (2) User Schema] shows the value given to MID1 and MID2 entities. The Figure 7 shows sentences, PersonCandidate, Mentions, EL, MarriedCandidate property types and formats, [Zhang, page 97, left column, last paragraph – right column, first paragraph] “For simplicity of exposition, we focus on an example with text input in the rest of the section (Figure 7).g … NLP preprocessing tools, including HTML stripping, part of-speech tagging, and linguistic parsing. After this loading step, DeepDive executes two types of queries: (1) candidate mappings, which are SQL queries that produce possible mentions, entities, and relations, and (2) feature extractors, which associate features to candidates, for example, “. . . and his wife . . .” in Example 3.1”, Figure 7 and the paragraph discloses the data formatted using preprocessing tool, and inputting the preprocessed data into a template).

	Regarding claim 12, Zhang in view of Ha-Thuc teaches wherein the probabilistic generative model comprises one or more of a property list model, a page model, and a value noise model, the property list model comprising a property list template representing name, value pairs; a page model comprising an encoding of the following assumption in the probabilistic generative model: the number of entities referred to on a single page is smaller than the total number of entities referred to in a corpus of pages; a value noise model comprising a process which adds type-specific noise to a property value  ([Zhang, page 98, Figure 7] MarriedMentions_Ev shows the MID1 and MID2 paired with a Value); 

	Regarding claim 13, Zhang in view of Ha-Thuc teaches storing, at a memory, a probabilistic generative model comprising a process for generating formatted data from a probabilistic knowledge base ([Zhang, page 97, Figure 6] Candidate Mapping & Feature Extraction, and [Zhang, page 98, Figure 7] discloses the process of changing the unstructured information to the structured information.  [Zhang, page 100, right column, second paragraph] “Hardware efficiency. DeepDive takes into consideration the architecture of modern nonuniform memory access (NUMA) machines. A NUMA machine usually contains multiple nodes (sockets), where each socket contains multiple CPU cores”, shows the DeepDive runs in a generic computer which has CPUs and memories); generating inference results for updating the knowledge base, by carrying out unsupervised inference using inference algorithms run on the probabilistic generative model, in a forward direction whereby formatted data is generated, and updating the knowledge base using at least some of the inference results ([Zhang, page 97, left column; Figure 6] “Example 3.1. Figure 6 illustrates a running example in which our goal is to construct a knowledge base with pairs of individuals who are married to each other. The input to the system is a collection of news articles and an incomplete set of married people; the output is a Knowledge base (KB) containing pairs of people that the input sources assert to be married”, [Zhang, page 97, Figure 6] Learning and Inference, [Zhang, page 99, left column, Error analysis] “DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact. To produce the final KB, the user selects facts that DeepDive predicts are true with probability above some user-selected threshold, for example, p > 0.95. Typically, the user needs to inspect errors and repeat the previous steps, a process that we call error analysis. Error analysis is the process of understanding the most common mistakes (incorrect extractions, overly specific features, candidate mistakes, etc.) and deciding how to correct them.39 To facilitate error analysis, users write standard SQL queries”
[Zhang, page 99, left column, the first and second paragraph; page 97, Figure 6.] “Learning and inference. In the learning and inference phase, DeepDive generates a factor graph, similar to Markov Logic, and uses techniques from Tuffy.33 The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics.      Error analysis. DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact. To produce the final KB, the user selects facts that DeepDive predicts are true with probability above some user-selected threshold, for example, p > 0.95. Typically, the user needs to inspect errors and repeat the previous steps, a process that we call error analysis. Error analysis is the process of understanding the most common mistakes (incorrect extractions, overly specific features, candidate mistakes, etc.) and deciding how to correct them.39 To facilitate error analysis, users write standard SQL queries.” The inference process of Zhang itself does not comprise any supervision. The inferencing process is based on a logic that is similar to Markov Logic, and what the only thing human supervisor do is error analysis.). 
Zhang does not specifically disclose carrying out unsupervised inference using inference algorithm in a reverse direction whereby formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred.
Ha-Thuc teaches carrying out unsupervised inference using inference algorithm in a reverse direction whereby formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred ([Ha-Thuc, 0040] “All multinomial distributions for categories and category mixing proportions in documents are automatically inferred using a variant of the Gibbs sampling technique to infer or estimate all latent variables and distribution parameters (multinomial distributions and mixing proportions in documents) given the observed variables (the tokens in documents). A Suitable Gibbs sampling algorithm for this purpose is as follows: Algorithm 2:Gibbs sampling”
[Ha-Thuc, 0024] “The training operation (2) operates on the retrieved pseudo-relevant documents 32 (again, augmented by any available manually labeled training documents). These documents are said to be "pseudo-relevant" in that the documents retrieved by a query constructed for a given category c are generally expected to be relevant to the category c, but not all of the retrieved documents will generally be relevant to the category c. … More generally, a category profile comprises a statistical representation of features that could be associated to documents of a category. For example, in the case of image classification a suitable category profile may comprise multinomial distributions over visual words of a visual vocabulary that are representative of images assigned to the category. The hierarchical topic modeling engine 40 suitably operates by inferring the hierarchical topic model 42 representing the taxonomy 10 from the pseudo-relevant documents 32. In some illustrative examples disclosed herein, the hierarchical topic model 42 is a latent Dirichlet allocation (LDA) generative model with hierarchical extension, and the inferring of the hierarchical LDA generative model representing the taxonomy 10 comprises performing Gibbs sampling. Other topic models can be used, such as a probabilistic latent semantic analysis (PLSA) generative model with hierarchical extension. The hierarchical topic model approach is used by the modeling engine 40 to extract a language model (e.g., a multinomial distribution over words for textual document classification) for each category of the taxonomy 10.”
[Ha-Thuc, 0025] “The topic model inference advantageously serves to reduce noise of the pseudo-relevant documents 32 and to resolve ambiguities due to overlapping queries. Even though the query generator 30 constructs "context-aware" queries, the retrieved pseudo-relevant documents 32 may still contain a substantial amount of noise. The hierarchical topic modeling performed by the modeling engine 40 utilizes relationships amongst categories defined in the hierarchy of the taxonomy 10 to exclude noise, to identify really relevant parts in pseudo-relevant documents 32, and to estimate category language models from these relevant parts.” Both paragraph 0024-0025 teaches the inferencing process.
The title of Ha-Thuc ‘Large scale unsupervised hierarchical document categorization using ontological guidance’ also discloses the method uses unsupervised algorithm.);

	Regarding claim 14, Zhang teaches the schema comprising a plurality of property types where a property is a characteristic of an entity taking a value ([Zhang figure 7 (2) User Schema] shows the value given to MID1 and MID2 entities. The Figure 7 shows sentences, PersonCandidate, Mentions, EL, MarriedCandidate property types and formats, [Zhang, page 97, left column, 3.1 Definitions for KBC systems] “The input to a KBC system is a heterogeneous collection of unstructured, semistructured, and/or structured data, ranging from text documents to existing but incomplete KBs, and an application schema specifying the target relations to extract. The output of the system is a relational database containing relations extracted from the input according to the application schema. Creating the knowledge base involves extraction, cleaning, and integration … We adopt standard terminology from KBC, for example, ACE. There are four types of objects that a KBC system seeks to extract from input documents, namely entities, relations, mentions, and relation mentions. An entity is a real-world person, place, or thing”). 
Zhang does not specifically discloses wherein learning the schema comprises carrying out the inference in the reverse direction to update one or more probability distributions related to the schema.
Zhang in view of Ha-Thuc teaches wherein learning the schema comprises carrying out the inference in the reverse direction to update one or more probability distributions related to the schema ([Ha-Thuc, 0040] “All multinomial distributions for categories and category mixing proportions in documents are automatically inferred using a variant of the Gibbs sampling technique to infer or estimate all latent variables and distribution parameters (multinomial distributions and mixing proportions in documents) given the observed variables (the tokens in documents). A Suitable Gibbs sampling algorithm for this purpose is as follows: Algorithm 2:Gibbs sampling”).
	
	Regarding claim 15, Zhang teaches learning facts comprising values of properties of entities of the probabilistic knowledge base, by observing variables of the probabilistic generative model which relate to the generated formatted data ([Zhang, page 99, left column, first paragraph] “Learning and inference. In the learning and inference phase, DeepDive generates a factor graph, similar to Markov Logic, and uses techniques from Tuffy.33 The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics. Error analysis. DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact”, DeepDive obtains marginal probability (properties of entities) by using Learning and inference algorithm, [Zhang, page 99, right column, 4 TECHNIQUES, first paragraph] “A DeepDive program is a set of rules with weights specified using the language we described above. During inference, the values of all weights are assumed to be known, whereas in learning, one finds the set of weights that maximizes the probability of the evidence. The execution of a DeepDive program consists of two phases: (i) grounding and (ii) statistical inference and learning. In this section, we briefly describe the techniques we developed in each phase to make DeepDive performant and scalable”, learning algorithm observes probability of the evidence to find a set of weight). 
	Zhang does not specifically teach carrying out the inference in the reverse direction to update one or more probability distributions related to properties of the entities.
Zhang in view of Ha-Thuc teaches carrying out the inference in the reverse direction to update one or more probability distributions related to properties of the entities ([Ha-Thuc, 0040] “All multinomial distributions for categories and category mixing proportions in documents are automatically inferred using a variant of the Gibbs sampling technique to infer or estimate all latent variables and distribution parameters (multinomial distributions and mixing proportions in documents) given the observed variables (the tokens in documents). A Suitable Gibbs sampling algorithm for this purpose is as follows: Algorithm 2:Gibbs sampling”).

	Regarding claim 16, Zhang  teaches learning templates, by observing variables of the probabilistic generative model which relate to the generated formatted data ([Zhang, page 99, left column, first paragraph] “Learning and inference. In the learning and inference phase, DeepDive generates a factor graph, similar to Markov Logic, and uses techniques from Tuffy.33 The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics. Error analysis. DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact”, DeepDive obtains marginal probability (properties of entities) by using Learning and inference algorithm, [Zhang, page 99, right column, 4 TECHNIQUES, first paragraph] “A DeepDive program is a set of rules with weights specified using the language we described above. During inference, the values of all weights are assumed to be known, whereas in learning, one finds the set of weights that maximizes the probability of the evidence. The execution of a DeepDive program consists of two phases: (i) grounding and (ii) statistical inference and learning. In this section, we briefly describe the techniques we developed in each phase to make DeepDive performant and scalable”, learning algorithm observes probability of the evidence to find a set of weight), 
and updating something related to the template ([Zhang figure 7 (2) User Schema] shows the value given to MID1 and MID2 entities. The Figure 7 shows sentences, PersonCandidate, Mentions, EL, MarriedCandidate property types and formats [Zhang, page 97, left column, last paragraph – right column, first paragraph] “For simplicity of exposition, we focus on an example with text input in the rest of the section (Figure 7).g … NLP preprocessing tools, including HTML stripping, part of-speech tagging, and linguistic parsing. After this loading step, DeepDive executes two types of queries: (1) candidate mappings, which are SQL queries that produce possible mentions, entities, and relations, and (2) feature extractors, which associate features to candidates, for example, “. . . and his wife . . .” in Example 3.1”, Figure 7 and the paragraph discloses the data formatted using preprocessing tool, and inputting the preprocessed data into a template)
Zhang does not specifically teach carrying out the inference in the reverse direction to update one or more probability distributions. 
Zhang in view of Ha-Thuc teaches carrying out the inference in the reverse direction to update one or more probability distributions ([Ha-Thuc, 0040] “All multinomial distributions for categories and category mixing proportions in documents are automatically inferred using a variant of the Gibbs sampling technique to infer or estimate all latent variables and distribution parameters (multinomial distributions and mixing proportions in documents) given the observed variables (the tokens in documents). A Suitable Gibbs sampling algorithm for this purpose is as follows: Algorithm 2:Gibbs sampling”). 
	
Claim 4 are rejected under 35 U.S.C. 103 over Zhang (Zhang et al, 2017, “DeepDive: Declarative Knowledge Base Construction”) in view of Ha-Thuc (US 20120203752 A1), and further in view of Chu (Chu et al, 2015, “KATARA: A Data Cleaning System Powered by Knowledge Bases and Crowdsourcing”)

	Regarding claim 4, Zhang in view of Ha-Thuc teaches wherein the probabilistic generative model comprises a process linking, for a given entity type of the knowledge base, a schema of the entity type with instances of the entity type, templates and formatted data referring to the instances of the entity type ([Zhang, page 98, right column, 2nd paragraph] figure 7). 
However, Zhang in view of Ha-Thuc does not specifically disclose where the process has one or more probability distributions representing uncertainty of one or more of the instances of the entity type, schemas, templates and formatted data referring to the instances of the entity type. 
Chu teaches where the process has one or more probability distributions representing uncertainty of one or more of the instances of the entity type, schemas, templates and formatted data referring to the instances of the entity type ([Chu, page 3, right column Example 3 – page 4, left column; Figure 3] “Example 3: Consider t2 in Fig. 1 and ϕs in Fig. 2(a). We say that t2 partially matches ϕs, since the property hasCapital from t2[B] = S. Africa to t2[C] = Pretoria does not exist in K, i.e., condition 3 does not hold. ✷ Given a table T , a kb K, and a pattern ϕ, Fig. 3 shows how Katara works on T . (1) Attributes covered by K. Attributes A–F in Fig. 1 are covered by the pattern in Fig. 2(a). We consider two cases for the tuples. (a) Fully covered by K. We annotate such tuples as semantically correct relative to ϕ and K (Fig. 2(b)). (b) Partially covered by K. We use crowdsourcing to verify whether the non-covered data is caused by the incompleteness of K (Fig. 2(c)) or by actual errors (Fig. 2(d)). (2) Attributes not covered by K. Attribute G in Fig. 1 is not covered by the pattern in Fig. 2(a). In this case, Katara nnot annotate G due to the missing information in K”, discloses Chu identifying entities that are uncertain, [Chu, page 5, left column, 3rd paragraph] “We use pointwise mutual information (PMI) [10] as a proxy for computing subSC(T, P) and objSC(T, P). We use the following notations: ENT(T) - the set of entities in K of type T, subENT(P) - the set of entities in K that appear in the subject of P, objENT(P) - the set of entities in K that appear in the object of P, and N - the total number of entities in K. We then consider the following probabilities: Pr(T) = |ENT(T )| N , the probability of an entity belonging to T, Prsub(P) = |subENT(P )| N , the probability of an entity appearing in the subject of P, Probj(P) = |objENT(P )| N ... Finally, we can define PMIsub(T, P): PMIsub(T, P) = log Prsub(P ∩ T) Prsub(P)Pr(T) The PMI can be normalized into [−1, 1] as follows [3]: NPMIsub(T, P) = PMIsub(T, P) −Prsub(P ∩ T) To ensure that the coherence score is in [0, 1], we define the subject semantic coherence of T for P as subSC(T, P) = NPMIsub(T, P) + 1 2 The object semantic coherence of T for P can be defined similarly”, discloses calculating probability distribution of each entities)
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Zhang, Ha-Thuc, and Chu to use the having probability distributions representing uncertainty of entities of Chu to implement the knowledge base construction system of Zhang and Ha-Thuc. The suggestion and/or motivation for doing so is to take care of unknown entity values which cannot be obtained just by observing the original data source.

Claim 5-8 are rejected under 35 U.S.C. 103 over Zhang (Zhang et al, 2017, “DeepDive: Declarative Knowledge Base Construction”) in view of Ha-Thuc (US 20120203752 A1), and further in view of Hillis (US 7502770 B2)

Regarding claim 5, Zhang in view of Ha-Thuc teaches the knowledge base construction system ([Zhang, page 1, Abstract] “The dark data extraction or knowledge base construction (KBC) problem is to populate a relational database with information from unstructured data sources, such as emails, webpages, and PDFs. KBC is a long-stading problem in industry and research that encompasses problems of data extraction, cleaning, and integration. We describe DeepDive, a system that combines database and machine learning ideas to help to develop KBC systems”).
Zhang in view of Ha-Thuc does not specifically disclose a source tracker configured to determine source tracking information of the observed formatted data, the source tracking information comprising, for individual observations from the observed formatted data,Page 38 of 42 UTILITY PATENTMS Docket No. 403476-US-NPone or more of an identifier of a source of the observation, security information of the observation, privacy information of the observation. 
Hillis teaches a source tracker configured to determine source tracking information of the observed formatted data, the source tracking information comprising, for individual observations from the observed formatted dataPage 38 of 42UTILITY PATENTMS Docket No. 403476-US-NP ([Hillis, column 18, line 40-47] “Content registry. The content registry keeps a record of all the content on the knowledge web, including explanations, paths, and annotations. The registry keeps track of where information is, the author's pen name, and when the information was registered. The content registry also keeps track of some specific attributes including the topics linked to explanations, the usage and voting statistics associated with content”, [Hillis, Claim 27] “A computer database comprising: a database store for receiving, storing, and allowing access to; a distributed registry for keeping track of where and how said data and associated meta data are stored in said database; … wherein said nodes represent data of different types and in different formats, including text, image, sound, video, and structured data; … wherein said metaweb server obtains a location of data requested by said user, retrieves said data from data servers which themselves maintain rules regarding access to retrieve and update data from said data servers, and assembles said data into coherent data structures; wherein each object is registered in said registry; wherein said registry keeps track of where data and meta data associated with an object are stored”), and one or more of an identifier of a source of the observation, security information of the observation, privacy information of the observation ([Hillis, Claim 6] “6. The system of claim 2, wherein said tutor keeps track of data about said user, and data about said database; and wherein all user-specific data are private and inaccessible to others”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Zhang, Ha-Thuc, and Hillis to use the source tracker of Hillis to implement the knowledge base construction system of Zhang and Ha-Thuc. The suggestion and/or motivation for doing so is to enhance the reliability of the source, as the source of the information can be used to track the reliability of the source data.

Regarding claim 6, Zhang in view of Ha-Thuc and further in view of Hillis teaches wherein the source tracker is configured to track an influence of the individual observations on unobserved or observed variables of the probabilistic generative model ([Zhang, page 98, left column, EXAMPLE 3.3] “Example 3.3. Suppose that phrase(m1, m2, sent) returns the phrase between two mentions in the sentence, for example, “and his wife” in the above example. The phrase between two mentions may indicate whether two people are married. We would write this as:  (FE1) MarriedMentions(m1, m2) : -MarriedCandidate(m1, m2), Mention(s, m1), Mention(s, m2), Sentence(s, sent)  weight = phrase(m1, m2, sent). One can think about this as a classifier: This rule says that whether the text indicates that the mentions m1 and m2 are married is influenced by the phrase between those mention pairs. The system will infer, based on training data, its confidence (by estimating the weight) that two mentions are indeed indicated to be married”, Zhang tracks the confidence of the if two mentions are influenced (can be connected by ‘married’ relationship) by the phrase between those mention pairs).

Regarding claim 7, Zhang in view of Ha-Thuc teaches when observing at least one variable of the probabilistic model and/or inferring at least one variable of the probabilistic model ([Zhang, page 98, left column, EXAMPLE 3.3] “Example 3.3. Suppose that phrase(m1, m2, sent) returns the phrase between two mentions in the sentence, for example, “and his wife” in the above example. The phrase between two mentions may indicate whether two people are married. We would write this as:  (FE1) MarriedMentions(m1, m2) : -MarriedCandidate(m1, m2), Mention(s, m1), Mention(s, m2), Sentence(s, sent)  weight = phrase(m1, m2, sent). One can think about this as a classifier: This rule says that whether the text indicates that the mentions m1 and m2 are married is influenced by the phrase between those mention pairs. The system will infer, based on training data, its confidence (by estimating the weight) that two mentions are indeed indicated to be married”). 
Zhang in view of Ha-Thuc does not specifically discloses having user settings functionality comprising one or more source tracking rules, thresholds or criteria set according to the user settings, and whereby the component takes into account the source tracking rules, thresholds or criteria.
Hillis teaches having user settings functionality comprising one or more source tracking rules, thresholds or criteria set according to the user settings, and whereby the component takes into account the source tracking rules, thresholds or criteria ([Hillis, column 19, line 21-31] “All user requests are subject to the user having the right authorization for the request. There are two places where this authorization is managed--the user's profile and the data server's rules. When the user logs on to the metaweb server, the user's profile is accessed, and security and data access authorization information that is specific to that user is retrieved. Subsequently, when the user makes a data request, the metaweb server uses the authorization information to process it. In addition, access rules are also defined at the data server to specify the kind of users that have access to read or update the data on that server”).

Regarding claim 8, Zhang in view of Ha-Thuc teaches the probabilistic knowledge base construction system of claim 5. 
Zhang in view of Ha-Thuc does not specifically teach wherein the source tracker is configured to store the source tracking information such that other applications are able to retrieve the source tracking information by querying the data. 
Hillis teaches wherein the source tracker is configured to store the source tracking information such that other applications are able to retrieve the source tracking information by querying the database ([Hillis, column 16, line 43-49] “Users may access the database through a network using the front ends. The front ends talk to a metaweb server which has access to the user's security profile, and access to the registry. With this information, the metaweb server obtains the location of the data objects requested by the user, retrieves them from data servers, and assembles them for manipulation by the front end”).

	Claim 9-11 are rejected under 35 U.S.C. 103 over Zhang (Zhang et al, 2017, “DeepDive: Declarative Knowledge Base Construction”) in view of Ha-Thuc (US 20120203752 A1) and further in view of Kupershmidt (US 8275737 B2).

	Regarding claim 9, Zhang in view of Ha-Thuc teaches a knowledge base construction system of claim 1. 
Zhang in view of Ha-Thuc does not specifically teach type system comprising a library of built-in property types, where a property is a characteristic of an entity type, and wherein each property type has one or more formats to convert a property value to a formatted property value, and wherein the property types are parameterized.
Kupershmidt teaches type system comprising a library of built-in property types, where a property is a characteristic of an entity type ([Kupershmidt, column 7, line 19-26] “A Knowledge Base typically also contains a taxonomy that contains a list of all tags (keywords) for different tissues, disease states, compound types, phenotypes, cells, as well as their relationships. For example, taxonomy defines relationships between cancer and liver cancer, and also contains keywords associated with each of these groups (e.g., a keyword "neoplasm" has the same meaning as "cancer") ”), and wherein each property type has one or more formats to convert a property value to a formatted property value, and wherein the property types are parameterized ([Kupershmidt, column 6, line 65- column 7, line 3] “Each mapping identifier (in some instances, also referred to as an address) represents a unique feature, e.g., a unique gene in the mouse genome. In certain embodiments, the Index Set may contain diverse types of feature identifiers (e.g., genes, genetic regions, etc.), each having a pointer to a unique identifier or address”, discloses types have been parameterized as a identifier, address, or pointer, [Kupershmidt, column 7, line 29-38] “Curation--Curation is the process of converting raw data to one or more Feature Sets (or Feature Groups). In some cases, it greatly reduces the amount of data contained in the raw data from an experiment. It removes the data for features that do not have significance. In certain embodiments, this means that features that do not increase or decrease significantly in expression between the control and test experiments are not included in the Feature Sets. The process of curation identifies such features and removes them from the raw data”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Zhang, Ha-Thuc, and Kupershmidt to use the library of property types and converting the property to formatted property value of Kupershmidt to implement the knowledge base construction system of Zhang and Ha-Thuc. The suggestion and/or motivation for doing so is to change the unformatted data to formatted data to process the data faster and more efficiently.

	Regarding claim 10, Zhang teaches wherein the probabilistic generative model comprises probability distributions representing belief about the type of one or more properties of entities of the knowledge base ([Zhang, page 99, left column, second paragraph] “DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact. To produce the final KB, the user selects facts that DeepDive predicts are true with probability above some user-selected threshold, for example, p > 0.95”). 
Zhang does not specifically disclose wherein the probability distributions are updated during the forward or reverse inference.
Zhang in view of Ha-Thuc and further in view of Kupershmidt teaches wherein the probability distributions are updated during the forward or reverse inference ([Ha-Thuc, 0040] “All multinomial distributions for categories and category mixing proportions in documents are automatically inferred using a variant of the Gibbs sampling technique to infer or estimate all latent variables and distribution parameters (multinomial distributions and mixing proportions in documents) given the observed variables (the tokens in documents). A Suitable Gibbs sampling algorithm for this purpose is as follows: Algorithm 2:Gibbs sampling”).

	Regarding claim 11, Zhang in view of Ha-Thuc and further in view of Kupershmidt teaches wherein the library of property types comprises one or more of: a set type representing a plurality of values of the same type, a quantity type having a parameter determining a kind of quantity, a code type specifying a type of a regular expression, an object type representing compound values of one or more types ([Zhang, page 98, left column, first paragraph, line 2-7] “After this loading step, DeepDive executes two types of queries: (1) candidate mappings, which are SQL queries that produce possible mentions, entities, and relations, and (2) feature extractors, which associate features to candidates, for example, “. . . and his wife . . .” in Example 3.1”, library is merely a list of possible types).

Claim 17-19 are rejected under 35 U.S.C. 103 over Zhang (Zhang et al, 2017, “DeepDive: Declarative Knowledge Base Construction”) in view of Ha-Thuc (US 20120203752 A1), and further in view of Niu (Niu et al, 2012, “DeepDive: Webscale Knowledge-base Construction using Statistical Learning and Inference”).

Regarding claim 17, Zhang in view of Ha-Thuc teaches a plurality of templates by carrying of inference in the reverse direction over the probabilistic generative model ([Ha-Thuc, 0040] “All multinomial distributions for categories and category mixing proportions in documents are automatically inferred using a variant of the Gibbs sampling technique to infer or estimate all latent variables and distribution parameters (multinomial distributions and mixing proportions in documents) given the observed variables (the tokens in documents). A Suitable Gibbs sampling algorithm for this purpose is as follows: Algorithm 2:Gibbs sampling”).
Zhang in view of Ha-Thuc does not specifically discloses wherein the knowledge base initially comprises a seed example of an entity with at least two property values and the method comprises bootstrapping construction of a schema. 
Niu teaches wherein the knowledge base initially comprises a seed example of an entity with at least two property values and the method comprises bootstrapping construction of a schema ([Niu, page 3, left column, second paragraph, line 6-14] “The input to distant supervision is a set of seed facts for the target relation together with an (unlabeled) text corpus, and the output is a set of (noisy) annotations that can be used by any machine learning technique to train a statistical relation-extraction model. For example, given the target relation BirthPlace(person, place) and a known fact BirthPlace(John, Springfield), the sentence \John was born in Springfield in 1946 " would qualify as a positive training example”, the boostrapping process includes start building knowledge base with seed, and inferring template and schema).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Zhang, Ha-Thuc, and Niu to use the method of having a seed example of an entity of Niu to implement the knowledge base construction system of Zhang and Ha-Thuc. The suggestion and/or motivation for doing so is to make the learning process efficient by giving the learning model an example to generate more information.

Regarding claim 18, Zhang in view of Ha-Thuc, and further in view of Niu teaches iteratively carrying out fact retrieval and template learning using a plurality of names of entities ([Zhang, Figure 6 and description] “Figure 6. A KBC system takes unstructured documents as input and outputs a structured knowledge base. The runtimes are for the TAC-KBP competition system. To improve quality, the developer adds new rules and new data with error analysis conducted on the result of the current snapshot of the system. DeepDive provides a declarative language to specify each type of different rule and data, and techniques to incrementally execute this iterative process”, discloses the iterative process, [Zhang, page 99, left column, first paragraph] “Learning and inference. In the learning and inference phase, DeepDive generates a factor graph, similar to Markov Logic, and uses techniques from Tuffy.33 The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics. Error analysis. DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact”, DeepDive obtains marginal probability (properties of entities) by using Learning and inference algorithm, [Zhang, page 99, right column, 4 TECHNIQUES, first paragraph] “A DeepDive program is a set of rules with weights specified using the language we described above. During inference, the values of all weights are assumed to be known, whereas in learning, one finds the set of weights that maximizes the probability of the evidence. The execution of a DeepDive program consists of two phases: (i) grounding and (ii) statistical inference and learning. In this section, we briefly describe the techniques we developed in each phase to make DeepDive performant and scalable”, learning algorithm observes probability of the evidence to find a set of weight), where fact retrieval comprises inferring values of properties of the entities of the knowledge base given at least observations of the formatted data ([Zhang, page 98, left column, the last paragraph] “Example 3.3. Suppose that phrase(m1, m2, sent) returns the phrase between two mentions in the sentence, for example, “and his wife” in the above example. The phrase between two mentions may indicate whether two people are married. We would write this as: (FE1) MarriedMentions(m1, m2) : - MarriedCandidate(m1, m2), Mention(s, m1), Mention(s, m2), Sentence(s, sent) weight = phrase(m1, m2, sent). One can think about this as a classifier: This rule says that whether the text indicates that the mentions m1 and m2 are married is influenced by the phrase between those mention pairs. The system will infer, based on training data, its confidence (by estimating the weight) that two mentions are indeed indicated to be married”).

	Regarding claim 19, Zhang in view of Ha-Thuc, and further in view of Niu teaches when the plurality of names of entities has been used, carrying out schema learning followed by the template learning and followed by the fact retrieval ([Zhang, page 99, left column, first paragraph] “Learning and inference. In the learning and inference phase, DeepDive generates a factor graph, similar to Markov Logic, and uses techniques from Tuffy.33 The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics. Error analysis. DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact”, DeepDive obtains marginal probability (properties of entities) by using Learning and inference algorithm, [Zhang, page 99, right column, 4 TECHNIQUES, first paragraph] “A DeepDive program is a set of rules with weights specified using the language we described above. During inference, the values of all weights are assumed to be known, whereas in learning, one finds the set of weights that maximizes the probability of the evidence. The execution of a DeepDive program consists of two phases: (i) grounding and (ii) statistical inference and learning. In this section, we briefly describe the techniques we developed in each phase to make DeepDive performant and scalable”, learning algorithm observes probability of the evidence to find a set of weight); wherein schema learning comprises inferring values of types of properties of an entity given at least observations of formatted data ([Zhang, page 99, left column, first paragraph] “Learning and inference. In the learning and inference phase, DeepDive generates a factor graph, similar to Markov Logic, and uses techniques from Tuffy.33 The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics. Error analysis. DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact”, DeepDive obtains marginal probability (properties of entities) by using Learning and inference algorithm, [Zhang, page 99, right column, 4 TECHNIQUES, first paragraph] “A DeepDive program is a set of rules with weights specified using the language we described above. During inference, the values of all weights are assumed to be known, whereas in learning, one finds the set of weights that maximizes the probability of the evidence. The execution of a DeepDive program consists of two phases: (i) grounding and (ii) statistical inference and learning. In this section, we briefly describe the techniques we developed in each phase to make DeepDive performant and scalable”, learning algorithm observes probability of the evidence to find a set of weight).

Claim 20 is rejected under 35 U.S.C. 103 in view of Zhang (Zhang et al, 2017, “DeepDive: Declarative Knowledge Base Construction”) in view of Ha-Thuc (US 20120203752 A1), in view of Chu (Chu et al, 2015, “KATARA: A Data Cleaning System Powered by Knowledge Bases and Crowdsourcing”) and further in view of Niu (Niu et al, 2012, “DeepDive: Webscale Knowledge-base Construction using Statistical Learning and Inference”).

Regarding claim 20, Zhang teaches a method of constructing a knowledge base comprising information about a plurality of entities ([Zhang, page 1, Abstract] “The dark data extraction or knowledge base construction (KBC) problem is to populate a relational database with information from unstructured data sources, such as emails, webpages, and PDFs. KBC is a long-standing problem in industry and research that encompasses problems of data extraction, cleaning, and integration. We describe DeepDive, a system that combines database and machine learning ideas to help to develop KBC systems”), the method comprising: accessing, at a processor, a process for generating formatted data from the knowledge base, the process linking, for a given entity type, instances of the entity type, schemas and templates ([Zhang, page 94, left column, 3rd paragraph] “DeepDive uses a standard execution model9, 31, 33 in which programs go through two main phases, grounding and inference. In the grounding phase, DeepDive evaluates a sequence of SQL queries to produce a factor graph that describes a set of random variables and how they are correlated. Essentially, every tuple in the database which represents a candidate extraction to be potentially included in the output knowledge base is included as a random variable (node) in this factor graph”, [Zhang, Figure 7] discloses the entity type Sentence, PersonCandidate, Married… , schema, and template); updating the probability distribution by carrying out unsupervised inference using the inference algorithms, run on the probabilistic generative model ([Zhang, page 94, left column, third paragraph, line 12-22] “The output of inference is the marginal probability of every tuple in the output knowledge base. As with Google’s Knowledge Vault12 and others,34 DeepDive also produces marginal probabilities that are calibrated: if one examined all facts with probability 0.9, we would expect approximately 90% of these facts to be correct. To calibrate these probabilities, DeepDive estimates (i.e., learns) parameters of the statistical model from data. Inference is a subroutine of the learning procedure and is the critical loop. Inference and learning are computationally intense (hours on 1TB RAM/48-core machines)” 
[Zhang, page 99, left column, the first and second paragraph; page 97, Figure 6.] “Learning and inference. In the learning and inference phase, DeepDive generates a factor graph, similar to Markov Logic, and uses techniques from Tuffy.33 The inference and learning are done using standard techniques (Gibbs sampling) that we describe below after introducing the formal semantics.      Error analysis. DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact. To produce the final KB, the user selects facts that DeepDive predicts are true with probability above some user-selected threshold, for example, p > 0.95. Typically, the user needs to inspect errors and repeat the previous steps, a process that we call error analysis. Error analysis is the process of understanding the most common mistakes (incorrect extractions, overly specific features, candidate mistakes, etc.) and deciding how to correct them.39 To facilitate error analysis, users write standard SQL queries.” The inference process of Zhang itself does not comprise any supervision. The inferencing process is based on a logic that is similar to Markov Logic, and what the only thing human supervisor do is error analysis.) in a forward direction whereby the formatted data is generated ([Zhang, page 97, left column; Figure 6] “Example 3.1. Figure 6 illustrates a running example in which our goal is to construct a knowledge base with pairs of individuals who are married to each other. The input to the system is a collection of news articles and an incomplete set of married people; the output is a Knowledge base (KB) containing pairs of people that the input sources assert to be married”, [Zhang, page 97, Figure 6] Learning and Inference, [Zhang, page 99, left column, Error analysis] “DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact. To produce the final KB, the user selects facts that DeepDive predicts are true with probability above some user-selected threshold, for example, p > 0.95. Typically, the user needs to inspect errors and repeat the previous steps, a process that we call error analysis. Error analysis is the process of understanding the most common mistakes (incorrect extractions, overly specific features, candidate mistakes, etc.) and deciding how to correct them.39 To facilitate error analysis, users write standard SQL queries”). and adding one or more of: a schema, entity instance, and template, to the knowledge base using information about the updated probability distributions ([Zhang, page 97, left column; Figure 6] “Example 3.1. Figure 6 illustrates a running example in which our goal is to construct a knowledge base with pairs of individuals who are married to each other. The input to the system is a collection of news articles and an incomplete set of married people; the output is a Knowledge base (KB) containing pairs of people that the input sources assert to be married”, [Zhang, page 97, Figure 6] Learning and Inference, [Zhang, page 99, left column, Error analysis] “DeepDive runs the above three phases in sequence, and at the end of the learning and inference, it obtains a marginal probability p for each candidate fact. To produce the final KB, the user selects facts that DeepDive predicts are true with probability above some user-selected threshold, for example, p > 0.95. Typically, the user needs to inspect errors and repeat the previous steps, a process that we call error analysis. Error analysis is the process of understanding the most common mistakes (incorrect extractions, overly specific features, candidate mistakes, etc.) and deciding how to correct them.39 To facilitate error analysis, users write standard SQL queries”). 
Zhang does not specifically disclose a reverse direction whereby formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred, the process having a probability distribution representing uncertainty of one or more of the instances of the entity type, schemas and templates, and receiving, at the processor, the formatted data compatible with the process.
Ha-Thuc teaches updating probability distribution by carrying out unsupervised inference using inference algorithms, run on the probabilistic generative model, in a reverse direction whereby formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred ([Ha-Thuc, 0040] “All multinomial distributions for categories and category mixing proportions in documents are automatically inferred using a variant of the Gibbs sampling technique to infer or estimate all latent variables and distribution parameters (multinomial distributions and mixing proportions in documents) given the observed variables (the tokens in documents). A Suitable Gibbs sampling algorithm for this purpose is as follows: Algorithm 2:Gibbs sampling”
[Ha-Thuc, 0024] “The training operation (2) operates on the retrieved pseudo-relevant documents 32 (again, augmented by any available manually labeled training documents). These documents are said to be "pseudo-relevant" in that the documents retrieved by a query constructed for a given category c are generally expected to be relevant to the category c, but not all of the retrieved documents will generally be relevant to the category c. … More generally, a category profile comprises a statistical representation of features that could be associated to documents of a category. For example, in the case of image classification a suitable category profile may comprise multinomial distributions over visual words of a visual vocabulary that are representative of images assigned to the category. The hierarchical topic modeling engine 40 suitably operates by inferring the hierarchical topic model 42 representing the taxonomy 10 from the pseudo-relevant documents 32. In some illustrative examples disclosed herein, the hierarchical topic model 42 is a latent Dirichlet allocation (LDA) generative model with hierarchical extension, and the inferring of the hierarchical LDA generative model representing the taxonomy 10 comprises performing Gibbs sampling. Other topic models can be used, such as a probabilistic latent semantic analysis (PLSA) generative model with hierarchical extension. The hierarchical topic model approach is used by the modeling engine 40 to extract a language model (e.g., a multinomial distribution over words for textual document classification) for each category of the taxonomy 10.”
[Ha-Thuc, 0025] “The topic model inference advantageously serves to reduce noise of the pseudo-relevant documents 32 and to resolve ambiguities due to overlapping queries. Even though the query generator 30 constructs "context-aware" queries, the retrieved pseudo-relevant documents 32 may still contain a substantial amount of noise. The hierarchical topic modeling performed by the modeling engine 40 utilizes relationships amongst categories defined in the hierarchy of the taxonomy 10 to exclude noise, to identify really relevant parts in pseudo-relevant documents 32, and to estimate category language models from these relevant parts.” Both paragraph 0024-0025 teaches the inferencing process.
The title of Ha-Thuc ‘Large scale unsupervised hierarchical document categorization using ontological guidance’ also discloses the method uses unsupervised algorithm.);
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Zhang and Ha-Thuc to use the reverse direction inference of Ha-Thuc to implement the knowledge base construction system of Zhang. The suggestion and/or motivation for doing so is to increase the accuracy of inferencing algorithm by estimating probability distribution of each of the entities as the probability is the probability that the inference result is correct.
Zhang in view of Ha-Thuc does not specifically teach the process having a probability distribution representing uncertainty of one or more of the instances of the entity type, schemas and templates, and receiving, at the processor, the formatted data compatible with the process.
Chu teaches the process having a probability distribution representing uncertainty of one or more of the instances of the entity type, schemas and templates ([Chu, page 3, right column Example 3 – page 4, left column; Figure 3] “Example 3: Consider t2 in Fig. 1 and ϕs in Fig. 2(a). We say that t2 partially matches ϕs, since the property hasCapital from t2[B] = S. Africa to t2[C] = Pretoria does not exist in K, i.e., condition 3 does not hold. ✷ Given a table T , a kb K, and a pattern ϕ, Fig. 3 shows how Katara works on T . (1) Attributes covered by K. Attributes A–F in Fig. 1 are covered by the pattern in Fig. 2(a). We consider two cases for the tuples. (a) Fully covered by K. We annotate such tuples as semantically correct relative to ϕ and K (Fig. 2(b)). (b) Partially covered by K. We use crowdsourcing to verify whether the non-covered data is caused by the incompleteness of K (Fig. 2(c)) or by actual errors (Fig. 2(d)). (2) Attributes not covered by K. Attribute G in Fig. 1 is not covered by the pattern in Fig. 2(a). In this case, Katara nnot annotate G due to the missing information in K”, discloses Chu identifying entities that are uncertain,
[Chu, page 5, left column, 3rd paragraph] “We use pointwise mutual information (PMI) [10] as a proxy for computing subSC(T, P) and objSC(T, P). We use the following notations: ENT(T) - the set of entities in K of type T, subENT(P) - the set of entities in K that appear in the subject of P, objENT(P) - the set of entities in K that appear in the object of P, and N - the total number of entities in K. We then consider the following probabilities: Pr(T) = |ENT(T )| N , the probability of an entity belonging to T, Prsub(P) = |subENT(P )| N , the probability of an entity appearing in the subject of P, Probj(P) = |objENT(P )| N ... Finally, we can define PMIsub(T, P): PMIsub(T, P) = log Prsub(P ∩ T) Prsub(P)Pr(T) The PMI can be normalized into [−1, 1] as follows [3]: NPMIsub(T, P) = PMIsub(T, P) −Prsub(P ∩ T) To ensure that the coherence score is in [0, 1], we define the subject semantic coherence of T for P as subSC(T, P) = NPMIsub(T, P) + 1 2 The object semantic coherence of T for P can be defined similarly”, discloses calculating probability distribution of each entities);  
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Zhang, Ha-Thuc, and Chu to use the having probability distributions representing uncertainty of entities of Chu to implement the knowledge base construction system of Zhang and Ha-Thuc. The suggestion and/or motivation for doing so is to take care of unknown entity values which cannot be obtained just by observing the original data source.
Zhang in view of Ha-Thuc and further in view of Chu does not specifically disclose receiving, at the processor, the formatted data compatible with the process.
Niu teaches receiving, at the processor, the formatted data compatible with the process ([Niu, page 3, left column, second paragraph, line 6-14] “The input to distant supervision is a set of seed facts for the target relation together with an (unlabeled) text corpus, and the output is a set of (noisy) annotations that can be used by any machine learning technique to train a statistical relation-extraction model. For example, given the target relation BirthPlace(person, place) and a known fact BirthPlace(John, Springfield), the sentence \John was born in Springfield in 1946 " would qualify as a positive training example”, the boostrapping process includes start building knowledge base with seed, and inferring template and schema); 
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Zhang, Ha-Thuc, Chu, and Niu to use the method of receiving the formatted data compatible with the process of Niu to implement the knowledge base construction system of Zhang, Ha-Thuc and Chu. The suggestion and/or motivation for doing so is to make the learning process efficient by giving the learning model an example to generate more information.

Response to Argument
	Applicant’s arguments filed 08/16/2022 have been fully considered but they are not persuasive.
	The applicant respectfully argues that the 35 U.S.C. 101 rejection failed to show that the invention is an abstract idea, because the generating inference results by carrying out unsupervised inference using inference algorithm cannot be practically performed in human mind as shown in the example 39 of Subject Matter Eligibility. Furthermore, the applicant argues that the invention does integrates the judicial exception into a practical application, and it includes additional elements that are sufficient to amount to significantly more than the judicial exception. 
The examiner respectfully disagrees. Regarding the argument for step 2A Prong 1 analysis, the Subject Matter Eligibility Examples, page 8-9, Example 39 discloses the process of collecting a set of digital facial image to mirror, rotate, smooth, or contrast the image, and training the neural network in repeated manner with generation of different types of training data sets which cannot be practically performed in human mind. However, the claim in the instant application is not similar or has any fact pattern similar to example 39 and therefore the analysis of example 39 is not applicable as the claimed method of inferring the result values can be performed in human mind, because inference result can be a mental process as it is nothing more than performing an evaluation of collected information which can be performed mentally. The processes are performed using a probabilistic generative model and the knowledge base which are merely a field of use and technological environment (MPEP 2106.05(h)) that the mental process is performed. 
Regarding the argument for step 2A Prong 2 analysis, the example 42 on page 18-19 of the Subject Matter Eligibility Examples discloses organizing human activity which is allowing for users to access patient’s medical records and receive updated patient information into a practical application. However, the claim in the instant application is not similar or has any fact pattern similar to example 42 and therefore the analysis of example 42 is not applicable as the claimed method of inferring the result values using computer hardware is nothing more than inferencing method which can be performed in human mind using computer hardware (For example, processing statistical function using computer hardware). 
Regarding the argument for step 2B analysis, the applicant respectfully argues that the claimed invention does include additional elements that are sufficient to amount to significantly more than the judicial exception. However, the limitation of updating the knowledge base which was rejected in the Step 2B is mere instruction to applying the exception using a generic computer, which is well understood, routine, and conventional. The claims are not patent eligible.
Regarding the 35 U.S.C. 103 rejection of claim 1, the applicant respectfully argues that the combination of Zhang and Ha-Thuc failed to teach the unsupervised inference. 
The examiner respectfully disagrees. The Figure 6 of Zhang shows the method comprises supervision process and inferencing process. The supervision process and the inferencing processes are two separated processes and the inferencing process itself does not require any supervision process. Furthermore, the page 99, left column, the first and the second paragraph of Zhang discloses the Learning & inference process and Error analysis process. Learning and inference process of Zhang is performed using the algorithm similar to Markov Logic which does not require any supervision. The only process that requires supervision is error analysis. 
Ha-Thuc reference also discloses the method is unsupervised in its title ‘Large scale unsupervised hierarchical document categorization using ontological guidance’ and the paragraph 0024 and 0025 discloses the details of the unsupervised inferencing method.
The applicant respectfully argues that the combination of Zhang and Ha-Thuc failed to teach the reverse direction whereby formatted data is observed and at least one unobserved variable of the probabilistic generative model is inferred.
The examiner respectfully disagrees. According to the paragraph [0040] of Ha-Thuc, Gibbs sampling algorithm initialize the parameters of multinomial distributions by their maximum likelihood estimates from pseudo-relevant documents, and then samples the tokens from the distributions. Gibbs sampling process does not directly use the observed distributions to infer the variables, it uses the maximum likelihood estimates to initialize the distributions and samples the token from the distribution which comprises the estimates. Therefore, the tokens can be interpreted as ‘unobserved variables’ as they comprise the estimates. 
Regarding the claim 8, the applicant respectfully argues that the combination of Zhang, Ha-Thuc, and Hillis failed to teach the process of querying the probabilistic knowledge base because Hillis only discloses querying the data.
The examiner respectfully disagrees. The claim limitation requires the process of receiving the source of the data by querying the probabilistic knowledge base. The combination of Zhang and Ha-Thuc teaches the probabilistic knowledge base. Hillis teaches querying the database to retrieve the source information of the data. The process of querying the knowledge base implies the process of giving query to the knowledge base to retrieve the wanted information, which requires similar technology as querying the database, as taught by Hillis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Regarding Knowledge base Construction.
US 20170316322 A1
US 20140201126 A1
US 20040059966 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached M-F 7:30AM – 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUN KWON/
Patent Examiner, Art Unit 2127
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127